Citation Nr: 1115839	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  08-19 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral flat feet.  


REPRESENTATION

Appellant represented by:	Eric B. Brauer, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and an associate


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1975 to June 1979. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.

In September 2010, the Veteran and an associate provided testimony at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.

In October 2010, the Veteran submitted additional relevant evidence and waived agency of original jurisdiction consideration of such evidence.  38 C.F.R. § 20.1304(c) (2010).

In a March 2010 supplemental statement of the case, the RO reopened the claim of service connection for flat feet and then denied the claim on the merits.  The Board, however, must first examine whether the evidence warrants reopening the claim.  This is significant to the Board because the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The issue of entitlement to a total disability rating based on individual unemployability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  





FINDINGS OF FACT

1.  The RO denied a claim of entitlement to service connection for a foot disorder in a May 1998 rating decision.  The letter notifying the Veteran of that decision was returned as undeliverable.  The Veteran did not appeal that rating decision. 

2.  Evidence received subsequent to the May 1998 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for flat feet, and raises a reasonable possibility of substantiating that claim.

3.  There is no clear and unmistakable evidence that the Veteran's flat feet preexisted his period of military service.

4.  The Veteran had flat feet in service and still has flat feet.


CONCLUSIONS OF LAW

1.  The May 1998 rating decision denying entitlement to service connection for flat feet is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  The evidence received since the May 1998 rating decision is new and material evidence as to the claim of entitlement to service connection for flat feet, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  Flat feet were incurred in service.  38 U.S.C.A. §§ 1111, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.

Relevant law and regulation

Service connection - in general

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

The mere fact of an in-service injury is not enough; there must be evidence of a chronic disability resulting from that injury.  In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a veteran's claim.  38 C.F.R. § 3.303(b)

The chronicity provision of 38 C.F.R. § 3.303(b) applies when evidence, regardless of its date, establishes that a veteran had a chronic condition in service and still has that condition.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.


Presumption of soundness/aggravation of a pre-existing disability

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) [noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence"].  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The burden of proof is on VA to rebut the presumption by producing clear and unmistakable evidence that a disability existed prior to service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based on "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Finality/new and material evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

There must be new and material evidence as to each and every aspect of the claim that was lacking at the time of the last final denial in order for there to be new and material evidence to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).


Analysis

Preliminary matter - finality of the May 1998 rating decision

The RO attempted to notify the Veteran of the May 1998 rating decision by sending the May 1998 notification letter to the VA facility where he resided as of February 1998.  A May 1998 report of contact reflects that the Veteran left that facility in February 1998 and did not provide a forwarding mailing address to the records department.  Thus, the May 1998 notification letter was returned as undeliverable.  It is well established that it is the Veteran's responsibility to keep VA advised of his whereabouts.  Hyson v. Brown, 5 Vet. App. 262 (1993).  Therefore, although the Veteran did not receive notification of that denial, the Board concludes that the unappealed May 1998 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1103.

Preliminary matter - change in law

The Board also notes since April 1998 the law has changed regarding the evidentiary standard for rebutting the presumption of soundness.  See VAOPGCPREC 3-2003; see also Wagner, 370 F.3d at 1096.   However, this change in the law is a procedural change in the law and not substantive in nature.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  It does not create a new cause of action warranting a de novo review of the Veteran's claim.  Id.  Also, the presumption is a rule of law for handling evidence and not itself considered evidence.  Id.  Thus, a change that raises the government's evidentiary burden to rebut the presumption of sound condition may not constitute new and material evidence to reopen a finally decided claim.  Id.

Factual background

The evidence of record at the time of the RO decision in May 1998 included service treatment records.  A March 1978 report of medical board shows a diagnosis of pes planus existing prior to entrance.  The RO denied the claim on the basis that the flat feet preexisted active service and was not aggravated by service.  

The Veteran filed an application to reopen the claim in April 2007.  The RO declined reopening the claim, and the Veteran appealed.  Additional evidence which has been received since May 1998 will be discussed below.

New and Material Discussion

The evidence of record at the time of the May 1998 decision included evidence showing pre-service flat feet and in-service flat feet.  The crucial matter at issue is whether the additionally received evidence shows that the flat feet did not preexist active service, or that if it was a preexisting disability, it was aggravated by service.

A July 2010 private physical examination report shows an assessment of an adult-acquired flatfoot deformity.  Dr. DeAngelis, D.P.M. opined that the flat feet did not preexist active service, and that in essence the flat feet were due to ill-fitting boots and excessive ambulation during service.  This additional medical evidence states that the Veteran's flat feet did not preexist active service.  This evidence can be considered "new" in that it was not previously before the RO at the time of the May 1998 denial.  The evidence can be considered "material" because it does relate to unestablished fact which is necessary to substantiate the claim, specifically medical evidence showing no pre-service disease.  See 38 C.F.R. § 3.156.  This record is neither cumulative nor redundant of the evidence of record at the time of the May 1998 rating decision, and these record raises a reasonable possibility of substantiating the claim.  Accordingly, new and material evidence has been received as to medical evidence of incurrence, which was previously lacking.  The Veteran's claim is therefore reopened.

Procedural concerns

The Board has reopened the Veteran's claim and is considering moving forward to discuss the claim on its merits.  Before doing so, however, the Board must consider certain procedural concerns.  First, there is the case of Bernard v. Brown, 4 Vet. App. 384 (1993).  The second concern involves the statutory duty to assist, which comes into play at this juncture.  Third is the standard of review which the Board must employ in de novo decisions.

(i.) Bernard considerations

In Bernard, the United States Court of Appeals for Veterans Claims (Court) held that before the Board may address a matter that has not been addressed by the RO, it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument, an opportunity to submit such evidence or argument, and an opportunity to address the question at a hearing, and whether the claimant has been prejudiced by any denials of those opportunities.

In light of the decision below, the Board is of the opinion that the Veteran will not be prejudiced by its consideration of this issue on its merits.  In any event, the RO considered the issue on its merits in the March 2010 supplemental statement of the case.

(ii.) VA's statutory duty to assist

In light of the decision below, there is no further action to be undertaken to comply with the provisions of the VCAA and the implementing regulations.  Accordingly, the Board will address the merits of the claim.

(iii.) Standard of review

Once all the evidence has been brought together, the Board has the responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance of the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility, and therefore the probative value, of proffered evidence in the context of the record as a whole.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Justus presumption of credibility does not apply at this stage of the Board's deliberations.

The Board will accordingly move on to a de novo consideration of this issue.

Discussion of the merits of the claim

The first matter is whether the Veteran is entitled to the presumption of soundness as to his flat feet.  On the July 1975 entrance examination, the feet were normal.  The appellant did not report a history of foot trouble, and the examining physician did not diagnose flat feet.  Therefore, flat feet were not noted on entrance into service and the claimant is entitled to the presumption of soundness as to the feet.

The next matter is whether there is clear and unmistakable evidence that the flat feet preexisted active service.  On the one hand, the March 1978 report of medical board shows a diagnosis of pes planus existing prior to entrance.  A January 2010 VA examiner opined that the flat feet preexisted his entry into service.  On the other hand, a May 1977 treatment record indicates that the Veteran had had flat feet for two months.  A February 1978 treatment record reflects that the appellant presented with a complaint of painful flat feet for approximately one year in duration.  A September 1978 treatment record reveals a two-year history of symptomatic pes planus.  At the September 2010 hearing, the Veteran testified that his flat foot symptomatology began about a year after his service entrance.  He is competent to allege the observable flatness of his feet.  Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Dr. DeAngelis, D.P.M. opined that the flat feet did not preexist service.  

The Board concludes that the record, viewed as a whole, does not show by clear and unmistakable evidence that the Veteran's flat feet preexisted active service.  The Veteran had flat feet in service and still has flat feet.  Thus, service connection is warranted.  The benefit sought on appeal is accordingly granted.

The benefit sought on appeal is allowed.


ORDER

The claim for entitlement to service connection for for bilateral flat feet is reopened.

Entitlement to service connection for bilateral flat feet is granted.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


